Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This is the initial office action that has been issued in
response to patent application 17/492,830, filed on 10/04/2021.
Claims 2-25 as originally filed, are currently pending and have
been considered below. Claims 2, 8, 14 and 20 are independent claims.

Priority
3. 	The application claims priority of Continuation application of 16/236,397 filled on 12/29/2018.

Double Patenting
4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 2-25 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of co-pending applications U.S. Patent No. 16/236,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application contains every element of claims of the instant application. This is a non-statutory obviousness type double patenting. 
Current Application No. 17/492830
Co-pending Application 16/236,397
Claim 1:
A semiconductor apparatus comprising: 

one or more substrates; 

and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: 


conduct a mutual authentication with a vehicle; 

verify, if the mutual authentication is successful, location information received from the vehicle; 






send a token to the vehicle if the location information is verified, wherein the token includes an attestation that the vehicle was present in a location associated with the location information at a specified moment in time; 

and receive information captured by one or more sensors, 










wherein the received information is to be used to reconstruct the event.  
 

Claim 1:
A semiconductor apparatus comprising: 

one or more substrates; 

and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: 


conduct a mutual authentication with a vehicle; 

verify, if the mutual authentication is successful, location information received from the vehicle, 

wherein verifying the location information is to be based on one or more sensing capabilities; 

send a token to the vehicle if the location information is verified, wherein the token includes an attestation that the vehicle was present in a location associated with the location information at a specified moment in time; 

and receive information captured by one or more sensors 

associated with one or more additional vehicles that are present in the location and have a vision range that enables the one or more sensors to capture an event from a particular vantage point, 

wherein the received information is to be used to reconstruct the event.



Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 2-3, 8-9, 14-15 and 20-21 are rejected under pre AIA  35 U.S.C 102(a)(1) as being anticipated by Bellur (US Patent Publication NO. 20090235071 A1).

7. 	Regarding Claim 2, Bellur discloses, a semiconductor apparatus comprising: 
one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: 
conduct a mutual authentication with a vehicle; verify, if the mutual authentication is successful, location information received from the vehicle (Bellur ¶[0036], FIG. 4 shows a system 40 for the assignment of multiple certificates to an OBU 42 by a CA 44. The OBU 42 sends a certificate signing request (CSR) message 46 to the CA 44 by indicating its current position, and the public key for which the certificate is being requested. The CSR message 46 is signed using the private key of the OSU 42. Upon receiving the message 46, the CA 44 first verifies the message 46 using the public key that is part of the message 46. The CA 44 then determines the region X in which the OBU 42 is currently located, and the neighboring regions Y of region X. The CA 44 then responds with multiple certificates 48, one for the current geographic region, and one for each of the neighboring regions Y.); 
and send a token to the vehicle if the location information is verified, wherein the token includes an attestation that the vehicle was present in a location associated with the location information at a specified moment in time (Bellur, ¶[0054], The process CA(X) sends a query to the CVP 54 to check the feasibility of an OBU corresponding to the public key being present in the geographic region X. Next, the CVP 54 responds to the process CA(X) 52 after verifying whether the entry for the public key maintained in its database is valid, and the CVP 54 checks the existence of a continuous sequence of geographic regions Y.sub.1, Y.sub.2, Y.sub.k, from the OBUs registered home region to the geographic region X such that the OBU has been assigned a certificate corresponding to each of the intermediate regions Y.sub.i.).  
and receive information captured by one or more sensors, wherein the received information is to be used to reconstruct the event(Bellur, ¶[0011], The vehicular environment imposes constraints on the manner in which revocation information can be acquired by an OBU, and the amount of revocation information that can be stored at each OBU).

8. 	Regarding Claim 3, Bellur teaches, the semiconductor apparatus of claim 2, wherein the attestation is a time stamp corresponding to the specified moment in time, a vehicle identifier, the location information, and a digital signature (Bellur, ¶[0036],  FIG. 4 shows a system 40 for the assignment of multiple certificates to an OBU 42 by a CA 44. The OBU 42 sends a certificate signing request (CSR) message 46 to the CA 44 by indicating its current position, and the public key for which the certificate is being requested. The CSR message 46 is signed using the private key of the OSU 42.).  

9. 	Regarding Claim 8, Bellur teaches, At least one computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to: conduct a mutual authentication with a vehicle; verify, if the mutual authentication is successful, location information received from the vehicle (Bellur ¶[0036], FIG. 4 shows a system 40 for the assignment of multiple certificates to an OBU 42 by a CA 44. The OBU 42 sends a certificate signing request (CSR) message 46 to the CA 44 by indicating its current position, and the public key for which the certificate is being requested. The CSR message 46 is signed using the private key of the OSU 42. Upon receiving the message 46, the CA 44 first verifies the message 46 using the public key that is part of the message 46. The CA 44 then determines the region X in which the OBU 42 is currently located, and the neighboring regions Y of region X. The CA 44 then responds with multiple certificates 48, one for the current geographic region, and one for each of the neighboring regions Y.); 
send a token to the vehicle if the location information is verified, wherein the token includes an attestation that the vehicle was present in a location associated with the location information at a specified moment in time (Bellur, ¶[0054], The process CA(X) sends a query to the CVP 54 to check the feasibility of an OBU corresponding to the public key being present in the geographic region X. Next, the CVP 54 responds to the process CA(X) 52 after verifying whether the entry for the public key maintained in its database is valid, and the CVP 54 checks the existence of a continuous sequence of geographic regions Y.sub.1, Y.sub.2, Y.sub.k, from the OBUs registered home region to the geographic region X such that the OBU has been assigned a certificate corresponding to each of the intermediate regions Y.sub.i.); 
and receive information captured by one or more, wherein the received information is to be used to reconstruct the event (Bellur, ¶[0011], The vehicular environment imposes constraints on the manner in which revocation information can be acquired by an OBU, and the amount of revocation information that can be stored at each OBU).

10. 	Regarding Claim 9, Bellur teaches, the at least one computer readable storage medium of claim 8, wherein the attestation is a time stamp corresponding to the specified moment in time, a vehicle identifier, the location information, and a digital signature (Bellur, ¶[0036],  FIG. 4 shows a system 40 for the assignment of multiple certificates to an OBU 42 by a CA 44. The OBU 42 sends a certificate signing request (CSR) message 46 to the CA 44 by indicating its current position, and the public key for which the certificate is being requested. The CSR message 46 is signed using the private key of the OSU 42.).  

11. 	Regarding Claim 14, Bellur teaches, a semiconductor apparatus comprising: 
one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: conduct a mutual authentication with an infrastructure node; send, if the mutual authentication is successful, location information associated with a vehicle to the infrastructure node (Bellur ¶[0036], FIG. 4 shows a system 40 for the assignment of multiple certificates to an OBU 42 by a CA 44. The OBU 42 sends a certificate signing request (CSR) message 46 to the CA 44 by indicating its current position, and the public key for which the certificate is being requested. The CSR message 46 is signed using the private key of the OSU 42. Upon receiving the message 46, the CA 44 first verifies the message 46 using the public key that is part of the message 46. The CA 44 then determines the region X in which the OBU 42 is currently located, and the neighboring regions Y of region X. The CA 44 then responds with multiple certificates 48, one for the current geographic region, and one for each of the neighboring regions Y.); 
receive a token from the infrastructure node, wherein the token includes an attestation that the vehicle was present in a location associated with the location information at a specified moment in time (Bellur, ¶[0054], The process CA(X) sends a query to the CVP 54 to check the feasibility of an OBU corresponding to the public key being present in the geographic region X. Next, the CVP 54 responds to the process CA(X) 52 after verifying whether the entry for the public key maintained in its database is valid, and the CVP 54 checks the existence of a continuous sequence of geographic regions Y.sub.1, Y.sub.2, Y.sub.k, from the OBUs registered home region to the geographic region X such that the OBU has been assigned a certificate corresponding to each of the intermediate regions Y.sub.i.).; 
and send information captured by one or more sensors, wherein the sent information is to be used to reconstruct the event (Bellur, ¶[0011], The vehicular environment imposes constraints on the manner in which revocation information can be acquired by an OBU, and the amount of revocation information that can be stored at each OBU).


12. 	Regarding Claim 15, Bellur teaches, the semiconductor apparatus of claim 14, wherein the attestation is a time stamp corresponding to the specified moment in time, a vehicle identifier, the location information, and a digital signature (Bellur, ¶[0036],  FIG. 4 shows a system 40 for the assignment of multiple certificates to an OBU 42 by a CA 44. The OBU 42 sends a certificate signing request (CSR) message 46 to the CA 44 by indicating its current position, and the public key for which the certificate is being requested. The CSR message 46 is signed using the private key of the OSU 42.).

13. 	Regarding Claim 20, Bellur teaches, at least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a vehicle, cause the vehicle to: conduct a mutual authentication with an infrastructure node; send, if the mutual authentication is successful, location information associated with a vehicle to the infrastructure node (Bellur ¶[0036], FIG. 4 shows a system 40 for the assignment of multiple certificates to an OBU 42 by a CA 44. The OBU 42 sends a certificate signing request (CSR) message 46 to the CA 44 by indicating its current position, and the public key for which the certificate is being requested. The CSR message 46 is signed using the private key of the OSU 42. Upon receiving the message 46, the CA 44 first verifies the message 46 using the public key that is part of the message 46. The CA 44 then determines the region X in which the OBU 42 is currently located, and the neighboring regions Y of region X. The CA 44 then responds with multiple certificates 48, one for the current geographic region, and one for each of the neighboring regions Y.); 
receive a token from the infrastructure node, wherein the token includes an attestation that the vehicle was present in a location associated with the location information at a specified moment in time (Bellur, ¶[0054], The process CA(X) sends a query to the CVP 54 to check the feasibility of an OBU corresponding to the public key being present in the geographic region X. Next, the CVP 54 responds to the process CA(X) 52 after verifying whether the entry for the public key maintained in its database is valid, and the CVP 54 checks the existence of a continuous sequence of geographic regions Y.sub.1, Y.sub.2, . . . , Y.sub.k, from the OBUs registered home region to the geographic region X such that the OBU has been assigned a certificate corresponding to each of the intermediate regions Y.sub.i.).
and send information captured by one or more sensors, wherein the sent information is to be used to reconstruct the event.

14. 	Regarding Claim 21, Bellur teaches, the at least non-transitory one computer readable storage medium of claim 20, wherein the attestation is a time stamp corresponding to the specified moment in time, a vehicle identifier, the location information, and a digital signature (Bellur, ¶[0036],  FIG. 4 shows a system 40 for the assignment of multiple certificates to an OBU 42 by a CA 44. The OBU 42 sends a certificate signing request (CSR) message 46 to the CA 44 by indicating its current position, and the public key for which the certificate is being requested. The CSR message 46 is signed using the private key of the OSU 42.).  

Claim Rejections - 35 USC § 103
15. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


16. 	Claims 4-5, 7, 10-11, 13, 19 and 24-25  are rejected under 35 U.S.C. 103 as being unpatentable over Bellur (US Patent Publication No. 20090235071 A1) in view of “Study on security aspects for LTE support of Vehicle-to-Everything (V2X) services (Relase 14)” by 3rd Generation Partnership Project.

17. 	Regarding Claim 4, Bellur discloses, The semiconductor apparatus of claim 2, 
Bellur does not explicitly discloses the following limitations that 3rd Generation Partnership Project teaches:
wherein the logic coupled to the one or more substrates is to: send, if the mutual authentication is successful, a secret key to the vehicle; and delete the token from local memory (3rd Generation Partnership Project, Pg. 50, The V2X control function (VCF) and V-UE could use a share key to do mutual authentication and establish a secure channel based on PSK TLS. The pre-shared key could be derived during the AKA procedure when the V-UE attach to the network through UU interface.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include coupling one or more substrates from the authentication to the to the vehicle with a secret key and to delete the token to enhance security features.

18. 	Regarding Claim 5, Bellur in view of 3rd Generation Partnership Project disclose, 
Bellur does not explicitly discloses the following limitations that 3rd Generation Partnership Project teaches:
the semiconductor apparatus of claim 4, wherein the logic is to derive the secret key from a seed value stored in the local memory (3rd Generation Partnership Project, Pg. 50, Tlie V2X control function (VCF) and V-UE could use a share key to do mutual authentication and establish a secure channel based on PSK TLS. The pre-shared key could be derived during the AKA procedure when the V-UE attach to the network through UU interface).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a seed value in the memory which is derived from the secret key to enhance security features.

19. 	Regarding Claim 7, Bellur discloses, the semiconductor apparatus of claim 2, 
Bellur does not explicitly disclose the following limitations that 3rd Generation Partnership Project teaches:
wherein the logic coupled to the one or more substrates is to send a series of periodic tokens to the vehicle, and wherein each periodic token corresponds to a different moment in time (3rd Generation Partnership Project Pg. 42, Figure 6.3.2-1, The MNO employs a function that generates (PMSI, Key) pairs for attachment. Dis1ribu1es periodic key to all of its v-UEs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send the periodic tokens to the vehicle when the periodic token corresponds in different times to enhance security features. 

20. 	Regarding Claim 10, Bellur in view of 3rd Generation Partnership Project disclose, the at least one computer readable storage medium of claim 8, 
Bellur does not explicitly disclose the following limitations that 3rd Generation Partnership Project teaches:
wherein the instructions, when executed, further cause the computing system to: send, if the mutual authentication is successful, a secret key to the vehicle; and delete the token from local memory (3rd Generation Partnership Project, Pg. 50, The V2X control function (VCF) and V-UE could use a share key to do mutual authentication and establish a secure channel based on PSK TLS. The pre-shared key could be derived during the AKA procedure when the V-UE attach to the network through UU interface.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a secret key once the authentication is successful and to delete the token from the memory to enhance security features.

21. 	Regarding Claim 11, Bellur in view of 3rd Generation Partnership Project disclose, the at least one computer readable storage medium of claim 10, 
Bellur does not explicitly disclose the following limitations that 3rd Generation Partnership Project teaches:
wherein the instructions, when executed, further cause the computing system to derive the secret key from a seed value stored in the local memory (3rd Generation Partnership Project, Pg. 50, Tlie V2X control function (VCF) and V-UE could use a share key to do mutual authentication and establish a secure channel based on PSK TLS. The pre-shared key could be derived during the AKA procedure when the V-UE attach to the network through UU interface).  

22. 	Regarding Claim 13, Bellur in view of 3rd Generation Partnership Project disclose, the at least one computer readable storage medium of claim 8, 
Bellur does not explicitly disclose the following limitations that 3rd Generation Partnership Project teaches:
wherein the instructions, when executed, cause the computing system to send a series of periodic tokens to the vehicle, and wherein each periodic token corresponds to a different moment in time (3rd Generation Partnership Project Pg. 42, Figure 6.3.2-1, The MNO employs a function that generates (PMSI, Key) pairs for attachment. Dis1ribu1es periodic key to all of its v-UEs).  

23. 	Regarding Claim 19, Bellur discloses, the semiconductor apparatus of claim 14, 
Bellur does not explicitly disclose the following limitations that 3rd Generation Partnership Project teaches:
wherein the logic coupled to the one or more substrates is to receive a series of periodic tokens from the infrastructure node, and wherein each periodic token corresponds to a different moment in time (3rd Generation Partnership Project, Pg. 42, In addition, the "NINO shares pool of tickets (certificates) with each Vehicle-DE, which will be used for authorization of Vehicle-UE during PMSI distribution from Psendonym CA to the Vehicle-UE. MNO shares with Pseudonym CA its pubic key, which is used for verification of tickets. The MNO employs a function that generates (PMSI, Key) pairs for attachment. Dis1ribu1es periodic key to all of its v-UEs.

24. 	Regarding Claim 24, Bellur discloses, the at least one non-transitory computer readable storage medium of claim 21, 
Bellur does not explicitly disclose the following limitations that 3rd Generation Partnership Project teaches:
wherein the additional vantage point information includes one or more of speed information, acceleration information or orientation information (3rd Generation Partnership Project, Pg. 15, In addition, functions to processV2X messages need to be executed in the V2X entities. Especially, vehicle UE and pedest1ian UE generate V2X messages according to conditions information such as speed, location heading, acceleration and other dynamic characteristics provided by measuring instruments (e.g. speed sensor and GPS).V2X messages processing and genera1ing also should be protected in a secure environmen1 to guarantee the integrity and authenticity ofV2X messages).

25. 	Regarding Claim 25, Bellur in view of 3rd Generation Partnership Project disclose, the at least one non-transitory computer readable storage medium of claim 19, 
Bellur does not explicitly disclose the following limitations that 3rd Generation Partnership Project teaches:
wherein the instructions, when executed, cause the vehicle to receive a series of periodic tokens from the infrastructure node, and wherein each periodic token corresponds to a different moment in time (3rd Generation Partnership Project, Pg. 42, In addition, the "NINO shares pool of tickets (certificates) with each Vehicle-DE, which will be used for authorization of Vehicle-UE during PMSI distribution from Psendonym CA to the Vehicle-UE. MNO shares with Pseudonym CA its pubic key, which is used for verification of tickets. The MNO employs a function that generates (PMSI, Key) pairs for attachment. Dis1ribu1es periodic key to all of its v-UEs.

26. 	Claims 6, 12, 16-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bellur (US Patent Publication No. 20090235071 A1) in view of “Study on security aspects for LTE support of Vehicle-to-Everything (V2X) services (Relase 14)” by 3rd Generation Partnership Project and further in view of Sherkin (International Publication EP 2073430 A1).

27. 	Regarding Claim 6, Bellur discloses, the semiconductor apparatus of claim 4, wherein the logic is to: 
Bellur in view of 3rd Generation Partnership Project does not explicitly teach the following limitations that Sherkin teaches:
retrieve, in response to a scene reconstruction request, a message authentication code and a payload from an untrusted storage platform, wherein the payload includes the location information and additional vantage point information (Skerkin, abstract, creating a message authentication code 'MAC' and encrypting a payload with the high-entropy shared secret;); 
  reconstruct the secret key; verify the message authentication code based on the reconstructed secret key (Sherkin ¶[0044], Client 210 uses the server ephemeral public key and its ephemeral private key that it used to generate the ephemeral public key in order to create the high-entropy shared secret); 
and decrypt the payload based on the reconstructed secret key (Sherkin ¶[0044], The client 210 in step 244 uses the shared secret to verify the MAC and to decrypt the payload.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the payload location and to reconstruct the secret key when verifying the message authentication of the code once reconstructed to enhance security feature.

28. 	Regarding Claim 12, Bellur in view of 3rd Generation Partnership Project disclose, the at least one computer readable storage medium of claim 10, 
Bellur in view of 3rd Generation Partnership Project does not explicitly teach the following limitations that Sherkin teaches:
wherein the instructions, when executed, further cause the computing system to: retrieve, in response to a scene reconstruction request, a message authentication code and a payload from an untrusted storage platform, wherein the payload includes the location information and additional vantage point information (Skerkin, abstract, creating a message authentication code 'MAC' and encrypting a payload with the high-entropy shared secret;); 
reconstruct the secret key; verify the message authentication code based on the reconstructed secret key (Sherkin ¶[0044], Client 210 uses the server ephemeral public key and its ephemeral private key that it used to generate the ephemeral public key in order to create the high-entropy shared secret); 
and decrypt the payload based on the reconstructed secret key (Sherkin ¶[0044], The client 210 in step 244 uses the shared secret to verify the MAC and to decrypt the payload.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the reconstructed secrey key when verifying the authentication code of the message and decrypt the payload to enhance security features.

29. 	Regarding Claim 16, Bellur discloses, the semiconductor apparatus of claim 14, 
Bellur does not explicitly disclose the following limitiations that 3rd Generation Partnership Project teaches: 
wherein the logic coupled to the one or more substrates is to: receive a secret key from the infrastructure node (3rd Generation Partnership Project, Pg. 15, V2X messages processing and genera1ing also should be protected in a secure environment to guarantee the integrity and authenticity ofV2X messages); 
Bellur in view of 3rd Generation Partnership Project does not explicitly teach the following limitations that Sherkin teaches:
encrypt a payload based on the secret key, wherein the payload includes the location information and additional vantage point information (Sherkin, abstract, sending the encrypted payload and the server ephemeral public key to the client network element; utilizing the server ephemeral public key and the client ephemeral private key to derive the high-entropy shared secret;); 
compute a message authentication code based on the secret key (Sherkin, abstract, creating a message authentication code 'MAC' and encrypting a payload with the high-entropy shared secret;); 
and send the encrypted payload and the message authentication code to an untrusted storage platform (Sherkin, ¶[00043], The server then sends its ephemeral public key and cipher text in step 240 to client 210.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encrypt the payload of the secret key while computing the message authentication and sent the payload to the untrusted storage platform to enhance security features.

30. 	Regarding Claim 17, Bellur discloses, the semiconductor apparatus of claim 16, wherein the logic coupled to the one or more substrates is to: 
Bellur in view of 3rd Generation Partnership Project does not explicitly teach the following limitations that Sherkin teaches:
derive a first sub-key from the secret key, wherein the payload is encrypted with the first sub-key; and derive a second sub-key from the secret key, wherein the message authentication code is computed from the second sub-key (Sherkin, ¶[0011], The present disclosure may further provide a client network element adapted for secure channel initialization transaction security utilizing a low-entropy shared secret, the client network element being adapted to: choose a random client ephemeral private key; utilize the client ephemeral private key and the shared secret to create a client ephemeral public key at the client network element; forward the client ephemeral public key in a channel initialization request; receive an encrypted payload with a message authentication code 'MAC' and a server ephemeral public key; utilize the server ephemeral public key and the client ephemeral private key to derive the high-entropy shared secret).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sub-key that is encrypted and when the sub-key is derived from the second sub-key within the message authentication code when computed to enhance security features.

31. 	Regarding Claim 18, Bellur in view of 3rd Generation Partnership Project and further in view of Sherkin disclose, the semiconductor apparatus of claim 16, 
Bellur does not explicitly disclose the following limitations that 3rd Generation Partnership Project teaches: 
wherein the additional vantage point information includes one or more of speed information, acceleration information or orientation information (3rd Generation Partnership Project, Pg. 15, In addition, functions to processV2X messages need to be executed in the V2X entities. Especially, vehicle UE and pedest1ian UE generate V2X messages according to conditions information such as speed, location heading, acceleration and other dynamic characteristics provided by measuring instruments (e.g. speed sensor and GPS).V2X messages processing and genera1ing also should be protected in a secure environmen1 to guarantee the integrity and authenticity ofV2X messages).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the information of the vantage point, speed or acceleration to enhance security features.

32. 	Regarding Claim 22, Bellur disclose, the at least one non-transitory computer readable storage medium of claim 20, 
Bellur does not explicitly disclose the following limitations that 3rd Generation Partnership Project teaches: 
wherein the instructions, when executed, further cause the vehicle to: receive a secret key from the infrastructure node (3rd Generation Partnership Project, Pg. 15, V2X messages processing and genera1ing also should be protected in a secure environmen1 to guarantee the integrity and authenticity ofV2X messages); 
Bellur in view of 3rd Generation Partnership Project does not explicitly teach the following limitations that Sherkin teaches:
encrypt a payload based on the secret key, wherein the payload includes the location information and additional vantage point information (Sherkin, abstract, sending the encrypted payload and the server ephemeral public key to the client network element; utilizing the server ephemeral public key and the client ephemeral private key to derive the high-entropy shared secret;); 
compute a message authentication code based on the secret key (Sherkin, abstract, creating a message authentication code 'MAC' and encrypting a payload with the high-entropy shared secret;); 
and send the encrypted payload and the message authentication code to an untrusted storage platform (Sherkin, ¶[00043], The server then sends its ephemeral public key and cipher text in step 240 to client 210.).

33. 	Regarding Claim 23, Bellur in view of 3rd Generation Partnership Project and further in view of Sherkin disclose, the at least one non-transitory computer readable storage medium of claim 22, 
Bellur in view of 3rd Generation Partnership Project does not explicitly teach the following limitations that Sherkin teaches:
wherein the instructions, when executed, further cause the vehicle to: derive a first sub-key from the secret key, wherein the payload is encrypted with the first sub-key; and derive a second sub-key from the secret key, wherein the message authentication code is computed from the second sub-key (Sherkin, ¶[0011], The present disclosure may further provide a client network element adapted for secure channel initialization transaction security utilizing a low-entropy shared secret, the client network element being adapted to: choose a random client ephemeral private key; utilize the client ephemeral private key and the shared secret to create a client ephemeral public key at the client network element; forward the client ephemeral public key in a channel initialization request; receive an encrypted payload with a message authentication code 'MAC' and a server ephemeral public key; utilize the server ephemeral public key and the client ephemeral private key to derive the high-entropy shared secret).




	Conclusion
34. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433
	
/William J. Goodchild/Primary Examiner, Art Unit 2433